Citation Nr: 0802051	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-32 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  What rating is warranted for bilateral hearing loss, 
evaluated as noncompensable from April 8, 2002 through 
October 31, 2006?

2.  What rating is warranted for bilateral hearing loss, 
evaluated at 20 percent from November 1, 2006?

3.  Entitlement to an effective date earlier than April 8, 
2002 for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and [redacted]


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  The veteran had a Level I hearing acuity in the right ear 
and a Level II hearing acuity in the left ear from April 8, 
2002 to October 31, 2006.

2.  The veteran had a Level IV hearing acuity in the right 
ear and a Level VII hearing acuity in the left ear on 
examination on November 1, 2006.
 
3.  The veteran served in combat in Vietnam, and was exposed 
to a hostile acoustic environment.

4.  A May 25, 1976 VA examination diagnosed tinnitus in the 
right ear that started in service.  Despite the absence of 
any contrary medical evidence an October 1976 rating decision 
denied service connection for tinnitus. 

5.  On April 8, 2002, the veteran sought entitlement for 
service connection for tinnitus.  A November 2003 rating 
decision granted service connection for tinnitus, effective 
April 8, 2002.
 
6.  As the October 19766 rating decision denying service 
connection for tinnitus was clearly and unmistakably 
erroneous.
 
7.   The veteran established entitlement to service 
connection for tinnitus effective May 25, 1976.


CONCLUSIONS OF LAW

1.  From April 8, 2002 to October 31, 2006, the criteria for 
a compensable rating for bilateral hearing loss have were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2007).

2.  Since November 1, 2006, the criteria for a rating in 
excess of 20 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100.

3.  The October 1976 rating decision, which failed to grant 
service connection for tinnitus was clearly and unmistakably 
erroneous, and service connection for tinnitus is warranted 
effective May 25, 1976.  38 U.S.C.A. §§ 5109A, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.105,  3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in January and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


I.  The claim for an increased rating for hearing loss

By rating decision dated November 2003, the RO granted the 
veteran service connection for bilateral hearing loss, and 
assigned a noncompensable rating, effective April 8, 2002.  
The veteran appealed.  By a rating decision dated December 
2006, the Detroit, Michigan RO granted an increased rating of 
20 percent for bilateral hearing loss, effective November 1, 
2006.  The veteran continued his appeal.  

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I though 
XI) for hearing impairment, established by a state-licensed 
audiologist.  Table VI includes a controlled speech 
discrimination test (Maryland CNC) and is based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average, which is the sum of the pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided 
by four.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for the hearing impairment of each ear.  
The horizontal row represents the ear having the poorer 
hearing and the vertical column represents the ear having the 
better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran was afforded a VA examination in October 2003.  
Evaluation of the right ear revealed pure tone thresholds, in 
decibels, of 20, 60, 55, and 80 at 1000, 2000, 3000, and 4000 
Hertz, respectively, with a pure tone threshold four 
frequency average of 54 decibels.  Speech recognition was 94 
percent in the right ear.  Evaluation of the left ear 
revealed pure tone thresholds, in decibels, of 25, 60, 70, 
and 80 at 1000, 2000, 3000, and 4000 Hertz, respectively, 
with a pure tone threshold four frequency average of 59 
decibels.  Speech recognition was 94 percent in the right 
ear.  The examiner diagnosed mild to severe sensorineural 
loss in both ears.

A November 2006 evaluation of the right ear revealed pure 
tone thresholds, in decibels, of 15, 60, 70, and 80 at 1000, 
2000, 3000, and 4000 Hertz, respectively, with a pure tone 
threshold four frequency average of 56 decibels.  Speech 
discrimination was 80 percent in the right ear.  Evaluation 
of the left ear revealed pure tone thresholds, in decibels, 
of 10, 50, 80, and 80 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a pure tone threshold four frequency 
average of 55 decibels.  Speech discrimination was 56 percent 
in the left ear.  The examiner noted bilateral mild sloping 
to profound sensorineural loss.  Speech discrimination was 
described as good in the right ear, and poor in the left.

A June 2007 evaluation of the right ear revealed pure tone 
thresholds, in decibels, of 25, 65, 70, and 85 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a pure tone 
threshold four frequency average of 61 decibels.  Speech 
recognition was 88 percent in the right ear.  Evaluation of 
the left ear revealed pure tone thresholds, in decibels, of 
30, 65, 85, and 85 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a pure tone threshold four frequency 
average of 66 decibels.  Speech recognition was 76 percent in 
the right ear.  The examiner noted bilateral sensorineural 
hearing loss.

VA treatment records dated August 2003 through June 2004 are 
consistent with the above noted examinations.  The veteran 
also testified that he had difficulty hearing in numerous 
social and professional settings, and that his hearing 
affects his sales and marketing job, causing him to be held 
back. 

These audiological examinations do not show the veteran to 
have an exceptional pattern of hearing loss in either ear.  
38 C.F.R. § 4.86(a) and (b).

For the period of April 8, 2002 through October 31, 2006, 
under Table VI, the veteran's October 2003 examination showed 
pure tone threshold average of 54 decibels and speech 
recognition of 94 percent indicates that his hearing acuity 
was Level I in the right ear.  The veteran had a pure tone 
threshold average of 59 and speech recognition of 94 percent 
indicates that his hearing acuity was Level II in the left 
ear.  Under Table VII, Level I in the right ear and Level II 
in the left ear warrants not more than a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

On November 1, 2006, under Table VI, the veteran's pure tone 
threshold average of 56 decibels and speech recognition of 80 
percent indicates that his hearing acuity was Level IV in the 
right ear.  The veteran had a pure tone threshold average of 
55 and speech recognition of 56 percent indicates that his 
hearing acuity was Level VII in the left ear.  Under Table 
VII, Level IV in the right ear and Level VII in the left ear 
allows for an evaluation of 20 percent.  Id.  

In June 2006, under Table VI, the veteran's pure tone 
threshold average of 61 decibels and speech recognition of 88 
percent indicates that his hearing acuity was Level III in 
the right ear.  The veteran had a pure tone threshold average 
of 66 and speech recognition of 76 percent indicates that his 
hearing acuity was Level IV in the left ear.  Under Table 
VII, Level I in the right ear and Level II in the left ear 
allows for an evaluation not to exceed 10 percent.   Id.  

From April 8, 2002 to October 31, 2006, the veteran did not 
meet the criteria for a compensable rating.  Similarly, since 
November 1, 2006, the veteran has not met the criteria for a 
rating in excess of 20 percent for bilateral hearing loss.  
Thus, the preponderance of the evidence was against the claim 
for an increased rating for bilateral hearing loss.  In 
making this determination, the Board considered the benefit-
of-the-doubt doctrine but finds that it is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  The claim for an earlier effective date for tinnitus

The veteran is seeking entitlement to an earlier effective 
date for his service-connected tinnitus.  A rating decision 
dated November 2003 granted service connection for tinnitus, 
and assigned a 10 percent rating, effective April 8, 2002.

The Board notes, however, that the veteran initially filed a 
claim for service connection for tinnitus in March 1976.  
That claim was denied in October 1976.

A decision by the Secretary is subject to revision on the 
grounds of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 5109A.  Pervious determinations, 
which are final and binding, including decisions of service 
connection, degree of disability and other issues, will be 
accepted as correct in the absence of CUE.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

In this case, service medical and personnel records confirm 
that the veteran was exposed to loud noise in service.  A May 
25, 1976 examination noted a diagnosis of tinnitus in the 
right ear, "started in service."  At the time of the Rating 
Decision dated October 1976, there was no competent medical 
evidence to the contrary.  
 
Under the provisions of 38 C.F.R. § 3.400 direct service 
connection may be granted effective the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.
 
In this case, the veteran's initial claim of entitlement to 
service connection for tinnitus was filed more than one year 
after his separation from active duty, and evidence 
establishing entitlement to service connection was not 
received by VA until the appellant reported for the 
examination conducted on May 25, 1976.  Given these facts, 
and the fact that there was clear and unmistakable error in 
the October 1976 rating decision, service connection is 
granted for tinnitus, effective May 25, 1976, the date of the 
VA examination.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss from April 8, 2002 to October 31, 2006, is denied.

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss from November 1, 2006, is denied.

Service connection for tinnitus is warranted effective from 
May 25, 1976.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


